996 F.2d 1225
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony Edward MACK, Plaintiff-Appellant,v.IWAY, M.D., Doctor of C.M.D.;  R.Akin;  George Kaufman;Peterson;  Wilson, Defendants-Appellees.
No. 92-15330.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 18, 1993.

Before CANBY, FERNANDEZ and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Anthony Edward Mack, a California state prisoner, appeals pro se the magistrate judge's order denying Mack's motion for appointment of counsel in Mack's 42 U.S.C. § 1983 action.   The magistrate judge's order is not a final, appealable order within the meaning of 28 U.S.C. § 1291.   Kuster v. Block, 773 F.2d 1048, 1048 (9th Cir.1985).   Nor is the order appealable under the collateral order exception for interlocutory orders.   Id. at 1048-49.   We therefore dismiss this appeal for lack of jurisdiction.   See id.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3